IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

POE & ASSOCIATES, LLC,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1160

CITIZENS PROPERTY
INSURANCE CORPORATION,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Dustin D. Deese, Temple Terrace, and Jack W. Crooks, Tampa, for Appellant.

David S. Hendrix and Alissa M. Ellison, Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.